EXHIBIT 10.99 STATE OF VERMONT PUBLIC SERVICE BOARD Investigation into Central Vermont Public Service Corporation’s rates in effect, on a bills rendered basis, as of January 1, 2009 ) ) ) Docket No. 7485 AND In re: Central Vermont Public Service Corporation’s tariff filing, requesting a 0.33% increase in rates ) ) ) Tariff Filing No. 8039 MEMORANDUM OF UNDERSTANDING This Memorandum of Understanding (the “MOU” or “Memorandum”) sets forth the agreements reached by and between the Vermont Department of Public Service (“DPS” or the “Department”) and Central Vermont Public Service Corporation (“CVPS” or the “Company”) (together, the “Parties”) regarding the Public Service Board’s (the “Board”) investigation into the Company’s rates in effect, on a bills rendered basis, as of January 1, 2009, in the above-referenced docket. Introduction and Recitals 1.On October 31, 2008, CVPS filed with the Board a proposed new tariff to take effect with bills rendered on January 1, 2009 (Tariff Filing No. 8039).The proposed tariff reflected a rate increase of 0.33% and constituted the Company’s first base rate filing pursuant to its Alternative Regulation Plan (the “CVPS Plan”) that was approved on September 30, 2008, in Docket No. 7336. 2.On November 17, 2008, the Department informed the Board that it had reviewed the proposed new tariff and recommended a suspension and investigation of the Company’s request for a 0.33% rate increase.Furthermore, citing concerns about CVPS’s staffing levels and inadequate supporting documentation for proposed plant addition costs, the Department recommended a 0.43% decrease in the Company’s rates. 3.By Order of November 25, 2008 in Docket No. 7485, the Board ruled that it would allow the Company’s proposed rate increase to go into effect on January 1, 2009, but also simultaneously ordered an investigation into the justness and reasonableness of the Company’s 2009 rates.The Order expressly provided that the investigation would proceed under procedures equivalent to those set forth in 30 V.S.A. Section 227(b), to include specifically the retroactive application of any rate decrease that proves warranted by the investigation. 4.The undersigned Parties have engaged in extended discussions and review with respect to CVPS’s rate to go into effect on January 1, 2009, as well as the non-power cost cap 1 applicable to the Company’s next base-rate filing. 5.The Parties agree to the settlement contained within this MOU. Terms and Conditions 6.CVPS agrees to forego the 0.33% rate increase scheduled to go into effect on a bills rendered basis as of January 1, 2009 pursuant to the Board’s Order of November 25, 2008 in Docket No. 7485.The Parties agree that, taken together with the other terms, conditions and additional proceedings called for under this MOU, the resulting rates will be just and reasonable. 7.CVPS and the Department agree to ask the Board to open a docket to resolve the Department’s concerns regarding the Company’s level of staffing.Nothing in this MOU is intended to prejudice the positions that either Party may take in that investigation. 8.The Parties agree that the CVPS October 31, 2008 Cost of Service and Rate Base filing (the “2009 Base Rate Filing”) will be conformed to agree with the settlement herein described to reflect a zero percent (0%) change in rates that will be used for the computation of all 2009 adjustments under the CVPS Plan with respect to the Power Cost Adjustment Mechanism (“PCAM”) and Earnings Sharing Adjustment Mechanism (“ESAM”), and for the 2010 non-power cost cap.A copy of the conformed Cost of Service and Rate Base filing is appended to this MOU as Appendix A. 9.The Parties agree that the computation of the 2010 non-power cost cap under the CVPS Plan shall be as set forth in Appendix B attached.As soon as the staffing issue is resolved in the new docket called for under paragraph 7 above, the non-power cost cap applicable to the next base rate filing required under the CVPS Plan will be adjusted to reflect those results. 10.This settlement will in no way alter the methods and procedures used by the Company in developing its cost of service as described in Section II (A)(3) of the CVPS Plan as filed with the Board on October 31, 2008 in Docket No. 7336. Other Substantive Provisions 11.The Parties agree that the Board should approve the modified rates to be in effect for CVPS on a bills rendered basis as of January 1, 2009 that are set forth in the Revised Tariffs included with this MOU as Appendix C.The Revised Tariffs shall supersede the tariffs previously approved for implementation by the Board. 12.Domestic production gross receipts charge.This settlement will yield a domestic production gross receipts charge of $0.0147815/kWh.This rate is for the purpose of computing revenue to be used for calculating the domestic production activities deduction while these rates are in effect. 2 General Provisions 13.Other than as specifically provided in paragraphs 8 and 9 hereof, the Parties agree that this MOU and any Order approving this MOU relate only to these Parties and should not be construed by any party or tribunal as having precedential or any other impact on proceedings involving other utilities.The Parties have made compromises on specific issues to reach this MOU.The MOU and any Order approving this MOU shall not be construed by any party or tribunal as having precedential impact on any future proceedings involving the Parties (other than as specifically provided in paragraphs 8 and 9) except as necessary to ensure implementation of this MOU or to enforce an order of the PSB resulting from this MOU.Other than as specifically provided in paragraphs 8 and 9 hereof, the Parties reserve the right in future proceedings to advocate positions that differ from those set forth in this MOU, and this MOU and any Order approving this MOU may not in any future proceeding be used against any party except as necessary to enforce rights and obligations under this MOU or to enforce an order of the PSB resulting from this MOU. 14.Except as otherwise provided for herein, the Parties agree that this Memorandum shall be effective, and shall bind the Parties hereto, only if the Public Service Board issues an order in this docket containing terms substantially consistent with this MOU in all respects. 15.The Parties agree that should the Board fail to approve the MOU substantially in its entirety, the Parties’ agreements set forth herein shall terminate if so requested by either Party, in which case, the Parties shall have the right to file prefiled testimony on all issues in the above referenced docket and the Parties’ agreements shall not be construed by any party or tribunal as having precedential impact on any future testimony or positions which may be advanced in these proceedings. 16.The DPS shall support this MOU and issuance of the orders contemplated herein to the extent consistent with its obligations under Title 30, Vermont Statutes Annotated. 17.The Parties agree that Docket No. 7485 should be closed subject to the terms and conditions of this MOU. 3 DATED at MONTPELIER, VERMONT this 17th day of December, 2008. VERMONT DEPARTMENT OF PUBLIC SERVICE By: /s/ Geoffrey Commons Geoffrey Commons, Esq. Special Counsel CENTRAL VERMONT PUBLIC SERVICE CORPORATION By: /s/ Dale A. Rocheleau Dale A. Rocheleau, Esq. General Counsel 4 Appendix A 5 CENTRAL VERMONT PUBLIC SERVICE CORPORATION Appendix A to COST OF SERVICE Memorandum of Understanding TEST YEAR ENDED December 31, 2007 Docket No. 7485 (000's Omitted) Page 1 of 3 (A) (B) (C) (D) (E) MOU Filed FTE Adjusted Line Cost of Adjustment Cost of No. Description Per Books Adjustments Service for FTE Service 1 Operating Expenses: 2 Purchased Power, net $121,595 ($7,724) $113,871 $0 $113,871 3 Production 14,139 605 14,744 (71) 14,673 4 Transmission 24,017 7,530 31,547 (15) 31,532 5 Distribution 32,891 294 33,185 (320) 32,865 6 Customer Accounting 7,204 (1,995) 5,209 (68) 5,141 7 Customer Service and Information 1,161 389 1,550 (23) 1,527 8 Sales 4 0 4 0 4 9 Administrative and General 39,045 (2,397) 36,648 (378) 36,270 10 Amortization of Regulatory Assets 1,261 (581) 680 0 680 11 Amortization of Regulatory Liabilities (5,302) 2,806 (2,496) 0 (2,496) 12 Depreciation & Amortization 15,217 1,563 16,780 0 16,780 13 Amortization of Property Losses 0 0 0 0 0 14 Taxes - Federal and State 5,292 6,469 11,761 (3) 11,758 15 - Municipal 9,550 1,131 10,681 0 10,681 16 - Other, excluding Revenue Taxes 2,726 41 2,767 (56) 2,711 17 18 Total Operating Expenses $268,800 $8,131 $276,931 ($934) $275,997 19 Return on Utility Rate Base 26,615 4,322 30,937 (7) 30,930 20 21 Total Cost of Service Before Credits $295,415 $12,453 $307,868 ($941) $306,927 22 23 Less: 24 Equity in Earnings of Affiliates 6,430 10,250 16,680 0 16,680 25 Other Operating Revenues 9,112 (2,063) 7,049 0 7,049 26 Interest Income - Line Extensions 0 0 0 0 0 27 28 Allocable Cost of Service $279,873 $4,266 $284,139 ($941) $283,198 29 Less: 30 Costs Allocated to Wholesale 3,023 46 3,069 (10) 3,059 31 32 Cost of Service to Ultimate Consumers $276,850 $4,220 $281,070 ($931) $280,139 33 Accounts Correcting for Efficiency 0 0 0 0 0 34 35 Adjusted Cost of Service to Ultimate Consumers $276,850 $4,220 $281,070 ($931) $280,139 36 Uncollectible Accounts - Rate Year 0 1,393 1,393 (5) 1,388 37 38 Readjusted Cost of Service to Ulti. Consumers $276,850 $5,613 $282,463 ($936) $281,527 39 Gross Revenue & Fuel Gross Receipts Taxes 2,864 (11) 2,853 (9) 2,844 40 41 Total Cost of Service to Ultimate Consumers $279,714 $5,602 $285,316 ($945) $284,371 42 43 Revenue from Ultimate Consumers 284,376 0 284,376 44 45 Revenue Deficiency from Ultimate Consumers $940 ($945) ($5) 46 47 Rate Increase Percent 0.33% -0.33% 0.00% Note:The filed Cost of Service supports 554 FTE; the MOU adjusted Cost of Service supports 542.75 FTE. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Appendix A to RATE BASE Memorandum of Understanding TEST YEAR ENDED December 31, 2007 Docket No. 7485 (000's Omitted) Page 2 of 3 (A) (B) (C) (D) (E) 13 Month MOU Line Average Filed Adjustment FTE Adjusted No. Description Per Books Adjustments Rate Base for FTE Rate Base 1 Production $48,412 $6,108 $54,520 $0 $54,520 2 Joint Ownership 112,328 1,307 113,635 0 113,635 3 Transmission 42,807 11,119 53,926 0 53,926 4 Distribution 283,900 22,784 306,684 0 306,684 5 General 40,452 7,263 47,715 0 47,715 6 7 Subtotal $527,899 $48,581 $576,480 $0 $576,480 8 CISCO Lease 0 17 17 0 17 9 Rochester HQ Contract Purchase 18 (4) 14 0 14 10 Asset Retirement Oblig. Change from Test Year 0 (685) (685) 0 (685) 11 12 Utility Plant in Service $527,917 $47,909 $575,826 $0 $575,826 13 0 14 Plant Held for Future Use 43 0 43 0 43 15 Capital Expense 0 1,909 1,909 0 1,909 16 Investment in Affiliates 43,908 60,762 104,670 0 104,670 17 Construction Work in Progress 9,652 (1,082) 8,570 0 8,570 18 TY 2007 Millstone 3 Energy 512 (512) 0 0 0 19 TY 2007 Millstone 3 Capacity 297 (297) 0 0 0 20 RY 2009 Millstone 3 Energy 0 495 495 0 495 21 RY 2009 Millstone 3 Capacity 0 370 370 0 370 22 Working Capital Allowance 25,696 277 25,973 (88) 25,885 23 VPSB Accounting Orders 0 419 419 0 419 24 0 25 Company Financed Line Extensions 65 0 65 0 65 26 Less: 0 27 Accumulated Depreciation 240,289 20,889 261,178 0 261,178 28 Accumulated Deferred Income Taxes 32,402 31,853 64,255 0 64,255 29 Accumulated Deferred Investment Tax Credits 3,344 0 3,344 0 3,344 30 Customer Advances for Construction 15 0 15 0 15 31 Accrued Pension Expense 21 6 27 0 27 32 Acc. Post-Ret. Medical Expense FAS 106 (758) 873 115 0 115 33 Acc. Other Post-Employment Ben. Exp. FAS 112 1,926 (354) 1,572 0 1,572 34 Customer Deposits 831 0 831 0 831 35 1991 VY CPR Rebate 223 (97) 126 0 126 36 Other Current Liabilities 0 3,523 3,523 0 3,523 37 38 Total Rate Base $329,797 $53,557 $383,354 ($88) $383,266 CENTRAL VERMONT PUBLIC SERVICE CORPORATION Appendix A to SUMMARY OF COST OF SERVICE ADJUSTMENTS Memorandum of Understanding TEST YEAR ENDED December 31, 2007 Docket No. 7485 (000's Omitted) Page 3 of 3 (A) (B) (C) Adj. Filed Adjustment No. Description Adjustments for FTE FTE Adjusted 1 Purchased Power, net ($7,724) $0 ($7,724) 2 Production Fuel (248) 0 (248) 3 Joint Ownership Costs 446 0 446 3A ISO New England Charges 436 0 436 4 Transmission by Others 6,442 0 6,442 5 Vermont Unemployment (64) (2) (66) 6 Salaries & Wages 1,456 (750) 706 7 Group Life Insurance (37) 0 (37) 8 401(k) Match 48 (25) 23 9 Medical Expense 1,319 (100) 1,219 10 Pensions (1,533) 0 (1,533) 11 Other Post-Employment Benefits FAS 112 588 0 588 12 Social Security Taxes 105 (54) 51 13 Depreciation Expense 1,563 0 1,563 14 Federal & State Income Taxes 6,469 (3) 6,466 15 Gross Revenue & Fuel Gross Receipts Taxes (11) (9) (20) 16 PSB Averaging Adjustments (3,001) 0 (3,001) 17 Interest on Customer Deposits 21 0 21 18 Costs Allocated to Wholesale (46) 10 (36) 19 Capital Expense 345 0 345 20 Return on Utility Rate Base 4,322 (7) 4,315 21 Pole Attachments (20) 0 (20) 22 Equity in Earnings of Affiliates (10,250) 0 (10,250) 23 Vehicle Lease 255 0 255 24 Postage 68 0 68 25 Non-Generator Fuel 75 0 75 26 Property Taxes 1,149 0 1,149 27 O & M Expense/Savings (965) 0 (965) 28 Uncollectible Accounts - Per Books (2,368) 0 (2,368) 29 Uncollectible Accounts - Rate Year 1,393 (5) 1,388 30 Tree Trimming and Pole Treating 1,596 0 1,596 31 Advertising (11) 0 (11) 32 Other Operating Revenues 2,096 0 2,096 33 Blank 34 VPSB Accounting Orders 2,225 0 2,225 35 Credit Facility 147 0 147 36 Asset Retirement Obligation Expense 55 0 55 37 Enterprise Resource Planning Adjustment (994) 0 (994) 38 Demand Response Program for Coolidge Connector 255 0 255 Total Cost of Service Adjustments $5,602 (945) $4,657 Note:The filed Cost of Service supports 554 FTE; the MOU adjusted Cost of Service supports 542.75 FTE. Appendix B 6 Central Vermont Public Service Corporation Appendix B to Non-Power Cost Cap Calculation for 2010 Memorandum of Understanding Dollars in Thousands Docket No. 7485 2009 2010 Non-Power Costs per Docket No. 7336 filing (as adjusted for Docket No. 7485 settlement) $130,616 Adjusted for resolution of headcount docket 0 1) $130,616 Non-Power Costs subject to Escalation Index CPI NE Assumption, per PSB Order in Docket No. 7336 4.50% Productivity Adjustment, per PSB Order in Docket No. 7336 -1.00% Escalation Index 3.50% Non-Power Costs as Escalated $135,188 Asset Management Plan Adder at $40.945M net plant additions, per PSB Order in Docket No. 7336 6,083 2) Non-Power Cost Cap for 2010 $141,271 1) Subject to adjustment following PSB resolution of headcount docket. 2) Quantification of $40.945 million net plant additions is based on the DPS calculation as proposed in the Direct Testimony of Ron Behrns dated May 30, 2008.Page 13, lines 23 to 27 states: "This cap has been further adjusted to accommodate the need for unusual rate base additions that total $24.4 million for 2009 and $40.9 million for 2010.These rate base additions give rise to an additional revenue requirement of $3.8 million in 2009 and a $6.1 million increase in 2010." Appendix C 7 Revisions to Electric Service Tariff V.P.S.B. No. 6 Sixty-third Revised Sheet 21 Cancels Fifty-ninth Revised Sheet 21 Forty-third Revised Sheet 21.1 Cancels Thirty-ninth Revised Sheet 21.1 Fifty-seventh Revised Sheet 21.2 Cancels Fifty-third Revised Sheet 21.2 Twenty-ninth Revised Sheet 21.4 Cancels Twenty-fifth Revised Sheet 21.4 Fifty-first Revised Sheet 22 Cancels Forty-seventh Revised Sheet 22 Forty-third Revised Sheet 23.1 Cancels Thirty-ninth Revised Sheet 23.1 Forty-seventh Revised Sheet 23.2 Cancels Forty-third Revised Sheet 23.2 Thirty-third Revised Sheet 23.4 Cancels Twenty-ninth Revised Sheet 23.4 Fifty-second Revised Sheet 24 Cancels Forty-eighth Revised Sheet 24 Twenty-eighth Revised Sheet 24.1 Cancels Twenty-fourth Revised Sheet 24.1 Forty-ninth Revised Sheet 25 Cancels Forty-fifth Revised Sheet 25 Forty-fifth Revised Sheet 26 Cancels Forty-first Revised Sheet 26 Sixth Revised Sheet 27.1 Cancels Fourth Revised Sheet 27.1 Fiftieth Revised Sheet 28 Cancels Forty-sixth Revised Sheet 28 Forty-first Revised Sheet 29 Cancels Thirty-seventh Revised Sheet 29 Seventh Revised Sheet 30.1 Cancels Fourth Revised Sheet 30.1A Forty-ninth Revised Sheet 31 Cancels Forty-fifth Revised Sheet 31 Twenty-first Revised Sheet 31.1 Cancels Eighteenth Revised Sheet 31.1 Second Revised Sheet 31.1-3 Cancels Original Sheet 31.1-3 Second Revised Sheet 31.1-4 Cancels Original Sheet 31.1-4 Forty-ninth Revised Sheet 32 Cancels Forty-fifth Revised Sheet 32 Twenty-second Revised Sheet 32.1 Cancels Eighteenth Revised Sheet 32.1 Third Revised Sheet 32.1-1 Cancels First Revised Sheet 32.1-1 Forty-sixth Revised Sheet 34 Cancels Forty-second Revised Sheet 34 Twenty-third Revised Sheet 34.2 Cancels Nineteenth Revised Sheet 34.2 Forty-fifth Revised Sheet 35 Cancels Forty-first Revised Sheet 35 Thirtieth Revised Sheet 35.1 Cancels Twenty-sixth Revised Sheet 35.1 Fifth Revised Sheet 35.3 Cancels Third Revised Sheet 35.3 Thirty-fifth Revised Sheet 36 Cancels Thirty-first Revised Sheet 36 Twenty-seventh Revised Sheet 36.1 Cancels Twenty-third Revised Sheet 36.1 Thirty-seventh Revised Sheet 38 Cancels Thirty-third Revised Sheet 38 Fifty-first Revised Sheet 39 Cancels Forty-eighth Revised Sheet 39 Third Revised Sheet 41N Cancels Original Sheet 41N Second Revised Sheet 41R Cancels Original Sheet 41R V.P.S.B.
